J-S33039-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                        IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                            Appellee

                       v.

KEVIN GERARD PINCKNEY

                            Appellant                   No. 3194 EDA 2013


      Appeal from the Judgment of Sentence entered October 30, 2013
               In the Court of Common Pleas of Lehigh County
              Criminal Division at No: CP-39-CR-0000622-2013


BEFORE: FORD ELLIOTT, P.J.E., OLSON, and STABILE, JJ.

MEMORANDUM BY STABILE, J.:                             FILED AUGUST 25, 2014

        Appellant, Kevin Gerard Pinckney, appeals from the judgment of

sentence the Court of Common Pleas of Lehigh County entered October 30,

2013.     Appellant argues the trial court erred in denying his motion to

suppress. Specifically, Appellant avers the trial court should have granted



reasonable suspicion to stop the vehicle in which [Appellant] was a

                                 ief at 9. Upon review, we disagree. Accordingly,

we affirm.



                                                           1
                                                               Appellant, in fact,
____________________________________________


1

Accordingly, we incorporate here the findings of fact as set forth by the trial
(Footnote Continued Next Page)
J-S33039-14



                                                  what they observed, may have

had suspicions that there was criminal activity involving at least one



                                                                            e

                                                         Id. We disagree.


      suppression motion [we are] limited to determining whether the
      factual findings are supported by the record and whether the
      legal conclusions drawn from those facts are correct. Since the
      [Commonwealth] prevailed in the suppression court, we may
      consider only the evidence of the [Commonwealth] and so much
      of the evidence for the defense as remains uncontradicted when
      read in the context of the record as a whole. Where the record
      supports the factual findings of the trial court, we are bound by
      those facts and may reverse only if the legal conclusions drawn
      therefrom are in error.

Commonwealth v. Cauley, 10 A.3d 321, 325 (Pa. Super. 2010) (quotation

omitted).



an investigative detention such that there must be reasonable suspicion that

                                                              Commonwealth

Washington, 63 A.3d 797 (Pa. Super. 2013) and Commonwealth v. Cruz,

21 A.3d 1247 (Pa. Super. 2011)).


                       _______________________
(Footnote Continued)

court in its Rule 1925(a) opinion filed December 24, 2013. We direct that a

filings in this case.



                                            -2-
J-S33039-14


       Reasonable suspicion is a less stringent standard than probable
       cause necessary to effectuate a warrantless arrest, and depends
       on the information possessed by police and its degree of
       reliability in the totality of the circumstances. In order to justify
       the seizure, a police officer must be able to point to specific and
       articulable facts leading him to suspect criminal activity is afoot.
       In assessing the totality of the circumstances, courts must also
       afford due weight to the specific, reasonable inferences drawn

       acknowledge that innocent facts, when considered collectively,
       may permit the investigative detention.

Commonwealth v. Holmes, 14 A.3d 89, 95 (Pa. 2011) (citations,

quotation marks, and alteration omitted).

       As summarized in its Rule 1925(a) opinion, the trial court found:

       Here, from the totality of the circumstances [the detectives] had
       [reasonable suspicion2] to believe that they had witnessed a sale
       of illegal drugs and that the occupants of the [Cadillac CTX] were
       the sellers of drugs. The detectives were patrolling in an area
       known for its high volume of crime and drug activity. They
       observed the [Cadillac CTX] being followed through alleys by the
       [Ford Focus] in a manner often associated with drug
       transactions. They witnessed the two cars stop abruptly in Brick
       Street and the driver of the [Ford Focus] exit his vehicle and
       approach the driver of the [Cadillac CTX]. [One detective] saw a
       hand-to-hand exchange between these men. The detectives
       then observed a man exit the rear passenger door of the
       [Cadillac CTX]. [One detective] saw this man holding what
       appeared to be crack cocaine. The detectives made all of these
       observations at close range in that they were parked
       immediately behind the stopped [Ford Focus]. The sum of these
       observations was sufficient to give a reasonable law enforcement
____________________________________________


2
  The trial court found the officers had probable cause to forcibly stop the
vehicle, but provided no authority for the proposition that probable cause
was needed to perform a stop. In his argument, as noted, Appellant
acknowledges reasonable suspicion was sufficient to conduct a stop under
                                                  Washington, supra, and
Cruz, supra).



                                           -3-
J-S33039-14


      officer cause to believe that he was witnessing drug transactions
      and that the occupants of the [Cadillac CTX] were selling drugs.
      Thus, the detectives had [reasonable suspicion] to stop the
      [Cadillac CTX].

Trial Court Opinion, 12/24/13, at 6-7.

      We agree. Based on the circumstances of the case, as summarized in

the trial court opinion, we conclude the detectives had reasonable suspicion

to believe the occupants of the Cadillac CTX were involved in criminal

activity such as to warrant stopping the vehicle.

      Appellant also argues there was no evidence he was involved in a drug




the front right side passenger seat until the veh                      Id. If

anything, the argument goes to the weight of the evidence, and does not

address the dispositive issue in this matter: did the officers have reasonable

suspicion to stop the vehicle in which he was an occupant? As noted, the

answer is yes.




judgment by making them see drug activity occurring in even innocent

                  Id. Appellant seems to ignore the officers here relied on

their experience as well as their direct observations of an exchange involving

a substance which looked like crack cocaine. Additionally, Appellant ignores

                                     -4-
J-S33039-14


that officers need only reasonable suspicion of criminal activity, not

certainty, and that even innocent facts, in combination, may give rise to

reasonable suspicion. See Terry v. Ohio, 392 U.S. 1, 22 (1968) (innocent

facts, when taken together, may warrant further investigation).

     Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/25/2014




                                    -5-